1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     LIT’L PEPPER GOURMET, INC.,                         CASE NO. 19cv837-LAB (AGS)
11                                        Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
12                        vs.                            MOTION TO DISMISS [Dkt. 16]
13   AIRGAS USA, LLC,
                                      Defendant.
14
15          Currently before the Court is Defendant Airgas USA’s Motion to Dismiss. Dkt. 16.
16   For the reasons below, that motion is GRANTED.
17                                         BACKGROUND
18          Defendant Airgas USA, LLC (“Airgas”) is a Delaware corporation, headquartered
19   in Pennsylvania, that manufactures and distributes commercial gas cannisters
20   nationwide. First Am. Compl. (“FAC”) at ¶¶ 8-9. For at least the past four years, Airgas
21   has charged its customers, including Plaintiff Lit’l Pepper Gourmet, Inc. (“Lit’l Pepper”), a
22   “Fuel Surcharge,” which it lists on every invoice and delivery receipt. Id. at ¶¶ 16, 21. Lit’l
23   Pepper filed this complaint on behalf of itself and all other California Airgas customers,
24   alleging that Airgas’s decision to impose these fuel surcharges constitutes breach of
25   contract and a violation of various California consumer protection laws. Lit’l Pepper
26   claims that the fuel surcharges bear no relation to Airgas’s actual fuel costs and are not
27   used to offset an increase in the cost of fuels. Instead, according to Lit’l Pepper, the fuel
28   surcharges are simply a hidden rate increase designed to generate profit. Airgas now



                                                   -1-
1    moves to dismiss, arguing that the terms of sale found on its website permit it to impose
2    these fuel surcharges.
3                                            ANALYSIS
4           A.     Legal Standard
5           A Rule 12(b)(6) motion tests the sufficiency of a complaint. Navarro v. Block, 250
6    F.3d 729, 732 (9th Cir. 2001). While a plaintiff need not give “detailed factual allegations,”
7    a plaintiff must plead sufficient facts that, if true, “raise a right to relief above the
8    speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). “To survive
9    a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,
10   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
11   678 (2009) (quoting Twombly, 550 U.S. at 547). A claim is facially plausible when the
12   factual allegations permit “the court to draw the reasonable inference that the defendant
13   is liable for the misconduct alleged.” Id. The Court need not accept legal conclusions
14   couched as factual allegations. See Twombly, 550 U.S. at 555.
15          B.     Threshold Issue: Which Set of Terms Controls?
16          Before analyzing the sufficiency of Plaintiff’s complaint, the Court must first
17   determine which set of contractual terms governs the party’s relationship when the terms
18   conflict. The key dispute in this case concerns a provision in the website’s terms of sale
19   that allows Airgas to impose a fuel surcharge not only if the company encounters
20   extraordinary or emergency circumstances, but also in the face of “unanticipated
21   increases in the cost of manufacturing, supplying or distributing.” The corresponding
22   provision on the invoices contains no such carve out, but instead permits the company to
23   impose a fuel surcharge only in extraordinary or emergency circumstances. Naturally,
24   Plaintiff claims that the terms on the invoices control, while Airgas maintains that the terms
25   on its website supersede those on the invoices. As relevant here, the language on the
26   invoices provided:
27          Terms of Sale. Each sale of Goods or services . . . is and shall be governed
            by the terms and conditions on this Disclosure, the Terms of Sale affixed to
28



                                                 -2-
1           the Account Application (if one has been completed), and the Terms of Sale
            found at http://www.airgas.com/terms-of-sale (collectively the “Terms of
2           Sale”).
3
            Surcharges. Upon notice and receipt of underlying documentation, Buyer
4           shall pay to Seller a surcharge in the event of any extraordinary or
            emergency increases in the cost of (a) power and/or raw materials used in
5           the production of Products and/or (b) fuel.
6
     FAC, Ex. A at 9. The language on the delivery orders—which were signed by a Lit’l
7
     Pepper representative at the time Lit’l Pepper accepted a delivery from Airgas—contained
8
     no information about surcharges but similarly directed customers to Airgas’s website for
9
     the full terms governing the transaction:
10
            AIRGAS TERMS AND CONDITIONS OF SALE. Each sale of Products by
11          Airgas USA, LLC, or one of its affiliates (“Seller”), shall be governed by the
            terms and condition below and the terms of sale found at
12          http://www.airgas.com/terms-of-sale (collectively, the “Terms”). If you do
            not have access to the internet, you may request a copy of the terms of sale
13          from your Airgas customer service representative.
14
     Id. at 6. Finally, the online terms provide, in relevant part:
15
            TERMS OF SALE. Except as provided in a separate written agreement,
16          such as a Product Sales Agreement, negotiated by the parties and executed
            by authorized representatives of Seller and Buyer, each sale of Products or
17          Services shall be governed by these Terms and Conditions of Sale
18          (“Terms”). . . . Seller’s acceptance of any order is expressly subject to
            Buyer’s assent to each and all of the terms and conditions set forth herein.
19          These Terms represent the entire agreement with respect to the sale or
            rental of Products and Services and, except as provided in a separate
20          written agreement as set forth above, supersede all prior or
            contemporaneous written/oral communications between the parties and
21
            information in any Seller literature, website or catalog, and override and
22          exclude any other terms and conditions stipulated, incorporated or referred
            to by Buyer, including without limitation any Buyer purchase order, and any
23          prior course of dealing between the parties.
24          ...
25
            ITEMIZED CHARGES. The total amount due from Buyer may include
26          various itemized charges, including: charges for the handling of hazardous
            materials and for compliance with laws and regulations concerning
27          hazardous materials; charges for handling, delivery, and shipping; and/or
28          charges for energy or fuel. None of the charges represents a tax or fee paid



                                                  -3-
1           to or imposed by any governmental authority and all of the charges are
            retained by Seller. Seller has not specifically quantified the relationship
2           between the charges and the actual costs associated with the charges,
3           which can vary by product, service, time and place, among other things.
            www.airgas.com/terms-of-sale.
4
            ...
5
            SURCHARGES. Following notice from Seller, Buyer shall pay to Seller a
6
            surcharge in the event of any extraordinary, emergency or other
7           unanticipated increases in the cost of manufacturing, supplying or
            distributing Product hereunder.
8
9    www.airgas.com/terms-of-sale (emphasis added in italics).
10          Given that both the invoices and delivery orders specifically directed customers to
11   the terms of sale on its website, Airgas maintains that the website’s terms are
12   incorporated by reference and control when the two sets of terms conflict.
13          A contract can incorporate another document by reference if it “is clear and
14   unequivocal, the reference is called to the attention of the other party and he consents
15   thereto, and the terms of the incorporated document are known or easily available to the
16   contracting parties.” In re Holl, 925 F.3d 1076, 1084 (9th Cir. 2019) (quoting Shaw v.
17   Regents of Univ. of Cal., 58 Cal. App. 4th 44, 54 (1997)). Under this standard, the
18   website’s terms of sale are properly incorporated by reference here. The website’s terms
19   of sale are clearly and repeatedly referenced on both the invoices and the delivery orders,
20   and Lit’l Pepper was able to easily access the website’s terms during the parties’ four-
21   year commercial relationship. See Marin Storage & Trucking, Inc. v. Benco Contracting
22   & Eng'g, Inc., 89 Cal. App. 4th 1042, 1050 (2001) (finding terms on the reverse side of a
23   contract incorporated where “[o]ver the course of their lengthy history of doing business
24   together prior to the accident, the parties had used the form many times, and [the
25   contractor] had ample opportunity to examine the back of the form, even though [the
26   contractor]'s president apparently failed to do so.”).
27          Lit’l Pepper argues that the differences in the language between the invoices and
28   online terms creates an ambiguity that must be “resolved against the drafter.” Victoria v.



                                                 -4-
1    Superior Court, 40 Cal. 3d 734, 738 (1985). An ambiguous term is “susceptible to more
2    than one reasonable interpretation[,]” which suggests that no meeting of the minds
3    occurred. Local Motion, Inc. v. Niescher, 105 F.3d 1278, 1280 (9th Cir. 1997). Here, the
4    terms are inconsistent, but they are not ambiguous. The website terms, for example, are
5    perfectly clear that they “supersede all prior or contemporaneous written/oral
6    communications between the parties.” A reasonable party reading those terms would
7    understand that the complete terms on the website governed the relationship and that
8    any terms included on the invoice were intended only as non-exhaustive summaries.
9           Slaught v. Bencomo Roofing Company, 25 Cal. App. 4th 744, 750-51 (1994) is
10   instructive on this point. In that case, the defendant-contractor entered into a subcontract
11   that incorporated by reference a broader “Construction Contract.”           The arbitration
12   provision in that broader Construction Contract conflicted with the arbitration provision in
13   the subcontract, and the plaintiff-subcontractors argued that this led to an “obvious
14   ambiguity” that should be resolved in their favor.       The California Court of Appeals
15   disagreed, finding that “due to incorporation of the Construction Contract . . ., the
16   arbitration procedures specified in the general [Construction C]ontract controlled.” Id.
17   The same is true here. There is no obvious ambiguity in language; there is only an
18   inconsistency in terms.    Where that’s the case, the more exhaustive, incorporated
19   document—in this case, the one found on the website that explicitly superseded all other
20   agreements—controls. For purposes of this opinion, the Court will treat the terms on
21   Airgas’s website as governing the parties’ relationship.
22          C.     Breach of Contract
23          The primary allegation underlying Plaintiff’s complaint is that Airgas’s imposition of
24   a fuel surcharge constitutes breach of contract. Specifically, Lit’l Pepper alleges that the
25   terms found on the parties’ invoices permitted Airgas to impose a fuel surcharge only
26   when there were “extraordinary or emergency increases in fuel costs.” In Plaintiff’s view,
27   there were no such extraordinary circumstances and Airgas’s decision to impose a fuel
28



                                                 -5-
1    surcharge therefore breached both the explicit terms of the agreement and the covenant
2    of good faith and fair dealing.
3           Lit’l Pepper’s claim is belied by the terms of the parties’ agreement. Under the
4    terms of sale set out on Airgas’s website, which the Court has determined control here,
5    Airgas was permitted to impose a fuel surcharge “in the event of any extraordinary,
6    emergency, or other unanticipated increases in the cost of manufacturing, supplying or
7    distributing Product hereunder.” Airgas Terms of Sale, www.airgas.com/terms-of-sale,
8    ¶ 7 (emphasis added).       Although Plaintiff’s complaint alleges that there were no
9    extraordinary or emergency circumstances, it doesn’t account for the possibility that any
10   surcharge increases were the result of unanticipated cost increases. Indeed, Plaintiff
11   concedes in its complaint that the price of fuel in California “increased by approximately
12   25 percent” from April 28, 2015 to October 1, 2018, which suggests that there were in fact
13   unanticipated increases in the costs of providing the product. FAC at ¶ 22. The increase
14   in the fuel surcharge—130% over the same period—may have outstripped the increase
15   in the price of fuel, but there is no requirement in the contract that the fuel surcharge
16   precisely track the cost of fuel.1 As pled, Lit’l Pepper has not stated a valid claim for
17   breach of contract.
18          Lit’l Pepper’s related claim for breach of the covenant of good faith and fair dealing
19   fails because “the covenant . . . cannot impose substantive duties or limits on the
20   contracting parties beyond those incorporated in the specific terms of their agreement.”
21   Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317, 349-50 (Cal. 2000).
22   ///
23
24   1 In fact, there’s no reason to think the two percentages are necessarily linked to one
25   another at all. If a fuel surcharge starts out close to zero, even a modest increase—say
     from 10¢ to $1—will result in a large percentage increase—in this example, 1000%. But
26   that additional revenue might not be sufficient to cover a 50% increase in the cost of fuel
     from, say, $40 per barrel to $60 per barrel. In other words, it’s not apparent there is a
27   close relationship between an increased fuel surcharge and increased fuel prices, at least
28   in percentage terms.



                                                 -6-
1           D.     Unlawful, Unfair, and Fraudulent Business Practices
2           Lit’l Pepper next argues that Airgas’s imposition of a fuel surcharge constitutes an
3    unlawful, unfair, and/or fraudulent business practice in violation of California Business
4    and Professions Code Section 17200, et seq., commonly known as “the UCL.”
5                  A.     Unlawful
6           “Under its ‘unlawful’ prong, ‘the UCL borrows violations of other laws . . . and
7    makes those unlawful practices actionable under the UCL.’” Berryman v. Merit Prop.
8    Mgmt., Inc., 152 Cal. App. 4th 1544, 1554 (2007). To properly plead an unlawful claim
9    under the UCL, a plaintiff must plausibly allege a violation of some other predicate law.
10   See Pellerin v. Honeywell Int'l, Inc., 877 F. Supp. 2d 983, 992 (S.D. Cal. 2012) (“A UCL
11   claim must be dismissed if the plaintiff has not stated a claim for the predicate acts upon
12   which he bases the claim.”).
13          Lit’l Pepper’s complaint sets forth a laundry list of predicate statutes that Airgas
14   supposedly violated by imposing a fuel surcharge, including, among others, California
15   Civil Code Sections 1572 (actual fraud), 1573 (constructive fraud), 1709 (fraudulent
16   deceit), 1711 (deceit upon the public), and 1670.5 (unconscionable contracts). But Lit’l
17   Pepper makes no serious effort to plead a violation of any of these predicate statutes. It
18   doesn’t plead the specific elements of the statutes, nor does it plead any factual support
19   for its allegations other than that Airgas imposed a fuel surcharge. Because Lit’l Pepper
20   did not “take care to specifically plead the elements of the predicate, unlawful California
21   Civil Code violations,” it has not stated a plausible claim under the UCL’s unlawful prong.
22   Eckler v. Wal-Mart Stores, Inc., 2012 WL 5382218, at *5 (S.D. Cal. 2012).
23                 B.     Unfair
24          Lit’l Pepper next alleges that Airgas’s decision to impose a fuel surcharge, even if
25   not unlawful, was an “unfair” business practice in violation of the UCL. An unfair business
26   practice is one that “offends an established public policy or . . . is immoral, unethical,
27   oppressive, unscrupulous or substantially injurious to consumers.” Smith v. State Farm
28   Mut. Auto. Ins. Co., 93 Cal. App. 4th 700, 719 (2001), as modified (Nov. 20, 2001).



                                                -7-
1    Plaintiff does not explain how specifically Airgas’s actions were unfair, except that the
2    decision to impose a fuel surcharge amounted to a “systematic breach” of the parties’
3    agreement. As discussed above, Lit’l Pepper has not plausibly alleged any breach of the
4    parties’ agreement, so this argument doesn’t hold water here.
5           But even putting aside the “systematic breach” argument, federal courts in
6    California have regularly rejected claims that surcharges—even those disproportionate to
7    the seller’s underlying costs—constitute unfair competition. In Graham v. VCA Antech,
8    2016 WL 5958252 (C.D. Cal. 2016), for example, the plaintiff alleged that defendants’
9    “Biohazard Waste Management” fee was unfair because it was an “illegal profit enhancer”
10   that bore no rational relationship to the defendants’ actual waste-disposal costs. Id., at
11   *3. The court disagreed, finding that the imposition of the fee was not unfair even if the
12   “overall revenue that was generated for ‘waste management’ surpassed [defendants’]
13   ultimate expenses associated with waste disposal.” Id., at *9. The court found it important
14   that the seller “disclosed the [fee] on plaintiff’s invoices” and “plaintiffs willfully paid the full
15   amount of the [fee].”2 Id., at *10. The same is true here. Airgas’s invoices and delivery
16   orders disclosed the existence and the amount of the fuel surcharge, and Lit’l Pepper
17   regularly paid these surcharges for years. The UCL does not provide courts with “a
18   general license to assess the fairness of contracts,” Samura v. Kaiser Found. Health Plan,
19   Inc., 17 Cal. App. 4th 1284, 1299 n.6 (1993), and Plaintiff has identified no authority that
20   requires a for-profit business to identify the specific statute or contract that permits it to
21   charge a fee for a service. Instead, the burden is on Lit’l Pepper to show that the fee was
22   impermissible. It hasn’t met that burden here.
23                  C.      Fraudulent
24          Lit’l Pepper’s last UCL claim is that Airgas’s decision to impose a fuel surcharge
25   constituted a fraudulent business practice. To show that a business practice is fraudulent,
26
     2 Relatedly, Airgas argues that all of Lit’l Pepper’s claims are barred under the so-called
27   “voluntary payment doctrine.” Except as relevant here, the Court doesn’t address this
28   argument.



                                                     -8-
1    a plaintiff must demonstrate that “members of the public are likely to be deceived.” Brown
2    v. Starbucks Corp., 2019 WL 996399, at *2 (S.D. Cal. 2019). Here, because Lit’l Pepper
3    hasn’t plausibly alleged that Airgas exceeded its authority under the contract in imposing
4    the fuel surcharge, it also hasn’t plausibly alleged that the public would be deceived by
5    Airgas’s actions. See Chaiwong v. Hanlees Fremont, Inc., 2018 WL 4677600, at *5 (N.D.
6    Cal. 2018) (dismissing plaintiff’s claim under the fraudulent prong of the UCL failed where
7    “the lease agreement explicitly states that [defendant’s] customers may be charged for
8    excess wear or mileage at lease end.”).
9           E.     False and Misleading Statements
10          Plaintiff’s last claim is that Airgas’s terms and conditions violated California
11   Business and Professions Code § 17500, also known as California’s False Advertising
12   Law.   California’s False Advertising Law “prohibits any ‘unfair, deceptive, untrue, or
13   misleading advertising.’” Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008)
14   (quoting Cal. Bus. & Prof. Code § 17500). To state a claim for violation of this law, a
15   plaintiff must allege that there was an advertisement that was directed at the public and
16   that it was unfair, deceptive, untrue, or misleading. See id.; see also VP Racing Fuels,
17   Inc. v. Gen. Petroleum Corp., 673 F. Supp. 2d 1073, 1088 (E.D. Cal. 2009) (“The
18   underlying element of a false advertising claim is some type of advertising statement.”).
19          Lit’l Pepper has not plausibly alleged a violation of California’s False Advertising
20   Law because it has neither shown that Airgas’s terms and conditions were
21   advertisements directed at the public nor that the terms were untrue or deceptive.
22   Although the definition of “advertising” in section 17500 is expansive and includes “any [ ]
23   manner or means whatsoever, . . . [the statute] as a whole clearly refers to advertising,”
24   not to contracts. Otashe Golden, M.D. v. Sound Inpatient Physicians Med. Grp., Inc.,
25   2015 WL 8539034, at *5 (E.D. Cal. 2015). Lit’l Pepper has identified no authority holding
26   that a contract between parties constitutes “advertising,” and the Court declines to adopt
27   such a broad reading. See id. (“Finding for Plaintiff on this point would mean that nearly
28



                                                -9-
1    any false statement connected with the sale of a product/service constitutes false
2    advertising.”).
3           Further, even if the Court were to construe Airgas’s terms of service as an
4    advertisement, for the reasons discussed above, Lit’l Pepper has not plausibly pled that
5    there was anything false, unfair, or deceptive about them.
6           F.     CLASS ACTION WAIVER
7           The final piece of this puzzle is the class action waiver in Airgas’s terms. The
8    waiver, which is found in the online terms but not the physical invoices,3 provides:
9           GOVERNING LAW; CLASS ACTION AND TRIAL BY JURY WAIVER.
            These Terms shall be governed by and construed in accordance with the
10          substantive law of the State of Delaware, without regard to its conflict of
11          laws principles. . . . Any claim must be brought in the respective party’s
            individual capacity, and not as a plaintiff or a class member in any purported
12          class, collective, representative, multiple plaintiff, or similar proceeding
            (“Class Action”). The parties expressly waive any ability to maintain any
13          Class Action in any forum. Id.
14
15   Airgas Terms of Sale, www.airgas.com/terms-of-sale, at ¶ 25. Airgas argues that the
16   unambiguous language of this provision means that Lit’l Pepper must pursue this litigation
17   individually and not on behalf of other customers. Lit’l Pepper does not dispute the
18   language of the provision, but instead maintains that California law controls and that the
19   provision is substantively unconscionable—and therefore unenforceable—under the
20   California Supreme Court’s decision in Discover Bank v. Superior Court, 113 Cal.4th 148
21   (Cal. 2005) abrogated on other grounds by AT&T Mobility LLC v. Concepcion, 563 U.S.
22   333 (2011).
23          Although the parties disagree about whether California or Delaware law governs
24   the class action waiver, it’s not necessary to reach that question here because the waiver
25   is valid even under the more stringent California standard.        In Discover Bank, the
26
27   3For the same reasons discussed earlier, the Court finds that the class action waiver was
28   properly incorporated by reference into the parties’ contract.



                                                - 10 -
1    California Supreme Court held that a class action waiver is substantively unconscionable
2    when “the waiver is found in a consumer contract of adhesion in a setting in which
3    disputes between the contracting parties predictably involve small amounts of damages,
4    and when it is alleged that the party with the superior bargaining power has carried out a
5    scheme to deliberately cheat large numbers of consumers out of individually small sums
6    of money.” Discover Bank, 113 Cal. 4th at 162-63. Lit’l Pepper has failed to plausibly
7    allege that Airgas “carried out a scheme to deliberately cheat large numbers of consumers
8    out of the individual small sums of money.” Id. The Terms of the parties’ agreement
9    expressly authorized Airgas to levy a fuel surcharge, and Lit’l Pepper cannot plausibly
10   allege that Airgas’s decision to impose an authorized surcharge constitutes “a scheme to
11   deliberately cheat its customers.” Lit’l Pepper’s request for declaratory relief is dismissed.
12                                         CONCLUSION
13          Defendant’s motion to dismiss is GRANTED. Dkt. 16. Lit’l Pepper’s First Cause
14   of Action for Violation of California’s False Advertising Law, Cal. Bus. & Prof. Code
15   § 17500, is DISMISSED WITH PREJUDICE because Plaintiff has not (and cannot) show
16   that the parties’ contract constituted advertising as a matter of law.         Lit’l Pepper’s
17   remaining claims, including the class allegations, are DISMISSED WITHOUT
18   PREJUDICE. Lit’l Pepper may amend, but only if it can show that Airgas’s decision to
19   impose a fuel surcharge was done in the face of known or anticipated fuel increases, and
20   only if it can make that showing on more than a “speculative level.” Twombly, 550 U.S.
21   at 545. As discussed above, the fact that the fuel surcharge increased faster than the
22   price of fuel is not alone sufficient to state a plausible claim. If Lit’l Pepper elects to
23   amend, it must do so no later than January 13, 2020.
24          IT IS SO ORDERED.
25   Dated: November 21, 2019
26                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
27
28



                                                 - 11 -
